Citation Nr: 0214151	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ear injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss. 

(The issue of service connection for hearing loss will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in April 1999 
of the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, (the RO) which denied entitlement 
to service connection for residuals of a left ear injury and 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss.      

The April 1999 rating decision also denied entitlement to 
service connection for dental trauma.  The veteran appealed 
this issue.  However, in February 2000, service connection 
was granted.  Thus, this issue is no longer before the Board 
for appellate review.    

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  When the additional development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.



FINDINGS OF FACT

1.  Medical evidence does not establish that the veteran 
currently has a left ear disability or residuals of a left 
ear injury.   

2.  In an October 1969 rating decision, the RO denied 
entitlement to service connection for hearing loss.     

3.  The evidence added to the record since the October 1969 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hearing loss.  


CONCLUSIONS OF LAW

1.  Residuals of a left ear injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).   

2.  Evidence added to the record since the October 1969 
rating decision is new and material; thus, the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen the claim for service 
connection for hearing loss and the claim for service 
connection for residuals of a left ear injury, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The RO made several attempts to obtain the 
veteran's service hospital records, but to no avail.  The 
record shows that in order to continue the search for the 
hospital records in question, the National Personnel Records 
Center (NPRC) needed specific dates of treatment.  The 
veteran was unable to provide more specific dates.  Thus, the 
Board finds that further efforts to obtain these records are 
futile.  

The RO was able to obtain the private medical records from 
the C. Clinic.  The veteran was afforded a hearing before the 
RO in September 1999.  The veteran and his representative 
have been provided with a statement of the case and a 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  In a March 2001 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection for residuals of a left ear injury

The veteran contends that he incurred an abscess behind the 
left ear drum in 1953 in service.  He contends that during 
training in the Navy, he worked near five inch guns on the 
ship; the guns were probably twenty to twenty-five feet from 
his ears.  He asserts that he did not wear hearing 
protection.  The veteran contends that during one training 
exercise, he felt pain in his ear after the guns fired and 
the next day, he reported to sick bay.  He contends that he 
was treated at the Naval Hospital in Balboa, San Diego.  The 
veteran contends that he was told by the doctors at this 
hospital that he had an abscess behind his ear drum and he 
was treated for nine consecutive Saturdays. 

There is no medical evidence that the veteran incurred an 
abscess behind the left eardrum in service.  Service medical 
records do not reflect complaints or treatment for an abscess 
behind the left ear drum.  In fact, the August 1954 
separation examination revealed that examination of the ears 
and ear drums was normal.  

As noted above, the veteran asserts that he was treated for 
an abscess behind the left ear in 1953 at a Naval Hospital in 
Balboa Park, San Diego.  The veteran's service medical 
records, including his separation examination report, are 
associated with the claims folder.  However, the RO was 
unable to obtain any service hospital records.  The RO 
contacted the NPRC in December 1999 in an attempt to locate 
the hospital records from the Naval Hospital.  In September 
2000, the NPRC informed the RO that they needed the specific 
month that the veteran was treated at the Naval Hospital.  In 
a March 2001 letter, the RO requested this information from 
the veteran.  The veteran was unable to specify the months of 
treatment; he was only able to specify the year of treatment.  
The Board finds that any further efforts to obtain these 
records are futile since the NPRC is unable to search for 
these records without more specific information.  

There is no evidence of a current diagnosis of a left ear 
disorder including residuals of an abscess behind the left 
ear drum.  The veteran has not submitted medical evidence 
that he currently has a left ear disorder.  The private 
medical records from the C. Clinic dated in 1970 indicate 
that the veteran had mild hearing difficulties.  It was also 
noted that the veteran had cerumen in his ears.  A June 1970 
Ear, Nose, and Throat (ENT) examination record indicates that 
examination of the ears was negative except for scaling of 
the ear canals.  The impression was high frequency hearing 
loss.  A left ear disorder was not diagnosed.  There is no 
indication in the private medical records that the veteran 
has a left ear disorder as a residual of a left ear injury.  
The veteran has indicated that he has not received medical 
treatment for this claimed disorder since service.  

The Board notes that the veteran is pursuing service 
connection for hearing loss and that claim is separate from 
the current claim for service connection for residuals of an 
injury to the left ear because hearing loss is a different 
diagnosis.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996) (holding that a claim based on a new diagnosis is a new 
claim).

The veteran's own implied assertions that he currently has a 
residual disability due to a left ear injury or an abscess in 
the left ear that were incurred in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his in-
service symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
not submitted any medical evidence which supports his 
contentions.  

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
residuals of a left ear injury are not identified, either in 
service or currently. 

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 
10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the "...impairment 
of earning capacity resulting from such diseases or injuries 
and their residual conditions..."  38 C.F.R. § 4.1 (2001); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
There is no evidence that a left ear disorder or a residual 
disability due to a left ear injury was diagnosed in service 
or after service.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.

After consideration of all the evidence, the Board finds that 
a left ear disability to include residuals of a left ear 
injury was not present in service and is not currently 
present.  The preponderance of the evidence is against the 
claim for service connection for residuals of a left ear 
injury, and the claim is denied.  Since the preponderance of 
the evidence is against the claim for service connection for 
residuals of a left ear injury, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
VCAA; Gilbert, 1 Vet. App. 49. 

	
Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss

In an October 1969 rating decision, the RO denied the claim 
for service connection for hearing loss on the basis that 
there was no evidence of defective hearing during service.  
The veteran was notified of this decision in November 1969 
and he did not file an appeal.  The decision became final.  
Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).  
  
In February 1999, the veteran filed an application to reopen 
the claim for service connection for hearing loss.  

The evidence submitted since the October 1969 rating decision 
includes duplicate copies of the veteran's service medical 
records, the veteran's testimony at a hearing before the RO 
in September 1999, and treatment records from the C. Clinic 
dated in 1970.  

The treatment records from the C. Clinic indicate that the 
veteran has high frequency hearing loss.  A June 1970 ENT 
examination report reflects an impression of high frequency 
hearing loss probably incident to acoustic trauma in service.  

The Board finds that the June 1970 ENT examination report 
from the C. Clinic to be new and material evidence.  The 
Board finds that this evidence is new because it had not been 
previously submitted to agency decisionmakers.

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has hearing loss that was incurred in or is related to 
service.  As noted above, the reason for the denial of the 
initial claim for service connection was that there was no 
evidence of hearing loss in service.  The 1970 ENT 
examination report provides evidence of a possible link 
between the veteran's current hearing loss and his period of 
service.  The Board notes that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, supra.  The Board also notes that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Hodge, supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   


ORDER

The claim of entitlement to service connection for residuals 
of a left ear injury is denied.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for hearing loss, 
and the appeal is granted to that extent.



		
	J. E. Day
	Member, Board of Veterans' Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

